Citation Nr: 0947898	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  05-16 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sinusitis, 
including as secondary to the service connected sarcoidosis.

2.  Entitlement to an effective date prior to January 19, 
1999, for service connection for polyarthropathy of multiple 
joints as secondary to the service-connected sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1983 until 
November 1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in January 
2000 and July 2003 from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.

Concerning the claim for service connection for sinusitis, 
after receiving a January 2000 rating decision, the Veteran 
filed a timely Notice of Disagreement in August 2000.  The RO 
issued a Statement of the Case in July 2003.  The Veteran did 
not file his Substantive Appeal (Form VA 9) until June 2004.  
Although the Substantive Appeal was not timely, the RO never 
informed the Veteran of this fact or otherwise indicated that 
the appeal was closed.  In fact, the RO issued a Supplemental 
Statement of the Case concerning the sinusitis claim in July 
2004.  As the RO did not officially close the appeal and in 
fact continued to issue a Supplemental Statement of the Case 
(SSOC) on the claim after the untimely Substantive Appeal, 
the Board accepts the claim for service connection for 
sinusitis as being on appeal. See Percy v. Shinseki, 23Vet. 
App. 37 (2009) (holding that VA waived any objections as to 
the content of the appeal by treating the issue as on appeal 
for five years); Rowell v. Principi, 4 Vet. App. 9, 17 (1993) 
(failure to file a timely substantive appeal does not 
automatically foreclose an appeal, render a claim final, or 
deprive the Board of jurisdiction over an appeal initiated by 
the timely filing of an notice of disagreement); Fanning v. 
Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to 
review all issues which are reasonably raised from a liberal 
reading of the appellant's substantive appeal, including all 
documents or oral testimony submitted prior to the Board 
decision).


FINDINGS OF FACT

1.  The evidence demonstrates that it is likely that 
sinusitis is causally or etiologically related to the 
service-connected sarcoidosis.

2.  The Veteran filed a claim for entitlement to service 
connection for sarcoidosis with arthralgias in March 1988.

3.  The June 1988 rating decision clearly indicated that 
there was no evidence of joint pain or joint involvement and 
granted service connection for sarcoidosis (Loefgren's 
syndrome) with adenopathy, hepatomegaly and iridocyclitis.  

4.  The Veteran did not appeal the June 1988 rating decision 
and it is final.

5.  The currently assigned effective date is January 19, 
1999.

6.  On January 14, 1999, the RO received a VA form 21-4138 in 
which the Veteran claimed service connection for 
polyarthritis/arthralgias.

7.  There is no evidence that constitutes a pending formal or 
informal request for entitlement to service connection prior 
to January 14, 1999.

8. An October 6, 1988 VA record provided the first diagnosis 
of arthralgia with a nexus to the service-connected 
sarcoidosis.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
sinusitis have been approximated. 38 U.S.C.A. §§ 1101, 1110, 
1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2009).

2.  The criteria for an effective date of January 14, 1999, 
for the grant of service connection for polyarthralgia have 
been met. 38 U.S.C.A. §  5101, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2009).

3.  The criteria for an effective date prior to January 14, 
1999, for the grant of service connection for polyarthralgia 
have not been met. 38 U.S.C.A. §  5101, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  This claim arises from the 
Veteran's disagreement with the effective date of service 
connection following the grant of service connection.  Once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The RO 
obtained the service treatment records, private medical 
records and VA records, along with the reports of VA 
examinations.  The Veteran submitted private medical records 
and articles in support of his claim. 

There is no indication of any additional, relevant records 
that the RO failed to obtain.  Further, the dispositive 
factual matters in this case pertain to documents that have 
been on file for many years.  There is no indication that 
there exists additional evidence that has not been associated 
with the claims file.  As the current issue is a legal 
matter, there is no need to obtain a VA compensation 
examination or medical opinion. 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

The Veteran seeks service connection for sinusitis.  
Specifically, he alleges this condition is a result of his 
service-connected sarcoidosis.  Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the evidence is at an 
approximate balance and the appeal will be allowed.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) evidence of a current disability, (2) evidence 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) evidence of a nexus between the current 
disability and the inservice disease or injury. Pond v. West, 
12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In certain cases, competent lay evidence may 
demonstrate the presence of any of these elements.  Davidson 
v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury."  38 C.F.R. 
§ 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). 
Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability. 

The Veteran has a current disability of sinusitis as 
reflected in the October 2001 VA examination.  The remaining 
question, therefore, is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

Service treatment records fail to reflect any diagnoses of 
sinusitis.  In fact, the Veteran denied a history of 
sinusitis on the February 1985 and March 1986 and November 
1986 reports of medical history.  Similarly, the Veteran 
denied a history of sinusitis and nose trouble on the June 
1987 report of medical history completed in conjunction with 
the Veteran's separation from service.  The June 1987 
examination performed in connection with the Veteran's 
separation from service described the nose and sinuses as 
normal.  

The Veteran has not contended he treated for sinusitis during 
service; rather, he alleges the sinusitis is related to the 
service-connected sarcoidosis.  In this regard, the record 
reflects the Veteran has a service-connected disability of 
sarcoidosis.  The remaining question, therefore, is whether 
there is evidence of a nexus or relationship between the 
current disability and the service-connected sarcoidosis.

The evidence for consideration in connection with the 
Veteran's claim consists of private and VA medical records, 
as well as the reports of VA examinations. A September 1989 
VA outpatient treatment record noted a history of sarcoidosis 
including sarcoid in joints, skin, sinuses, eyes and lungs.  

An August 1992 VA record noted a history of chronic 
sinusitis.  The physician indicated that there were no polyps 
or evidence of sarcoid involvement of the nasal vestibule 
upon examination.  

An October 1993 VA outpatient treatment record noted 
complaints of nasal obstruction and noted crusting, irritated 
mucosa and increased turbinate hypertrophy upon examination.  
The impression was nasal sarcoid.  

A February 1998 private record noted the Veteran had a 
history of sarcoidosis with a multitude of complications, 
including sarcoid retinopathy, sarcoid glaucoma and uveitis, 
sarcoid arthritis and apparently nasal polyps attributed to 
sarcoid sinusitis.  Clinical examination at that time noted 
no polyps or septal deviation. 

The Veteran was afforded a VA examination in October 2001 to 
assess the presence and etiology of the sinusitis.  The 
examiner considered the Veteran's subjective complaints and 
examined the Veteran.  Examination reflected a mild right 
nasal obstruction of about 25-30 percent.  There was no 
evidence of polyposis or any evidence of obstruction on the 
left.  There was some tenderness to palpation but no evidence 
of drainage. X-rays showed mild chronic changes in the 
ethmoid and maxillary sinuses.  The examiner confirmed the 
diagnosis of chronic sinusitis.  The examiner further 
indicated that whether or not the sinusitis was a 
manifestation of the sarcoidosis could not be determined 
without a biopsy. 

A May 2002 VA outpatient treatment record concluded the 
Veteran had recurrent rhinosinusitis probably related to 
allergies.  The physician further noted he saw no evidence of 
sarcoid changes in the nose.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim; 
specifically, the record clearly reflects that a biopsy of 
the sinuses would be determinative in this matter.  In fact, 
internal correspondence from the RO dated in December 2001 
indicated the October 2001 VA examiner concluded biopsies 
were necessary to determine whether or not the current 
sinusitis was related to the sarcoidosis.  The RO staffer 
inquired whether such treatment was proper and necessary as 
the Veteran's treating physicians had not requested it and 
the cost of the biopsy would be expensive.  The response 
indicated that if the medical records did not suggest the 
relationship the claim should be sent to the VA Medical 
Center for the biopsies to be conducted.  A subsequent 
February 2002 VA examination report indicated that additional 
review, and specifically biopsies, should be conducted in 
order to properly evaluate the claim.  The result of this 
request appears to be the May 2002 VA outpatient record which 
appeared to perform a computed tomography scan, but did not 
conduct the requested biopsy.  Given this history, the Board 
considered whether to remand the claim for the biopsy which 
the RO had initially requested; however, such development 
would not materially assist the Board in this determination.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).

Under the "benefit-of-the- doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this case, the Veteran has current diagnoses of sinusitis, a 
service-connected disability of sarcoidosis and several 
conflicting records concerning the etiology of the sinusitis.  
Although there is some evidence indicating the sinusitis was 
caused by allergies, there is competent and persuasive 
evidence indicating the sinusitis may be related to the 
service-connected sarcoidosis.  While a biopsy of the sinuses 
would clearly demonstrate the relationship between the 
sinusitis and the sarcoidosis, in this case, given the long 
history of sarcoidosis involving multiple systems, the 
significant treatment records suggesting the sinusitis is 
related to the sarcoidosis and the RO's reluctance to perform 
such invasive testing which would not otherwise alter the 
clinical management of the condition, the Board is of the 
opinion that the point of equipoise in the evidence has been 
attained.  Because a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied and service connection for sinusitis 
will be granted. See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

Earlier Effective Date

Turning to the merits of the claim, the Veteran seeks an 
earlier effective date for the grant of service connection 
for polyarthropathy of multiple joints.  Specifically, the 
Veteran seeks an effective date of either the date of his 
discharge, or May 19, 1988, the date he contends he was first 
evaluated for the condition after service.  

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase shall be 
fixed in accordance with the facts found, but shall be no 
earlier than the date of receipt of the application thereof. 
38 U.S.C.A. § 5110(a).  The statutory provision is 
implemented by regulation which provides that the effective 
date for an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later. 38 
C.F.R. § 3.400.

As specifically provided in 38 U.S.C.A. § 5110(b)(1), the 
effective date of an award of disability compensation to a 
Veteran shall be the day following the date of discharge or 
the release, if application therefore is received within one 
year from such date of discharge or release.  See 38 C.F.R. § 
3.4(b)(1) (defining "disability compensation" as basic 
entitlement for a Veteran who is disabled as a result of a 
disease or injury incurred or aggravated in the line of duty 
in active service).  Moreover, the implementing regulation 
provides that the effective date for an award of direct 
service connection will be the day following separation from 
service or the date entitlement arose if the claim is 
received within one year after service separation; otherwise 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later. 38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if the formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of the 
receipt of the informal claim.  38 C.F.R. § 3.155.  

A report of an examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits. 38 C.F.R. § 3.157(a).  Under 38 
C.F.R. § 3.157(b), once a formal claim for compensation has 
been allowed or a formal claim for compensation disallowed 
for the reason that the service-connected disability is not 
compensable in degree, receipt of a report of examination or 
hospitalization by the VA will be accepted as informal claim 
for increased benefits for an informal claim to reopen.  
Furthermore, these provisions apply only when such reports 
relate to examinations or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission. 38 C.F.R. § 3.157(b)(1).  The mere presence of 
medical evidence of a disability does not constitute a claim; 
rather, the Veteran must assert a claim either expressly or 
impliedly.  VA is not required to conjure up issues not 
raised by the claimant. Brannon v. West, 12 Vet. App. 32, 35 
(1998). 

The Veteran was discharged from service in November 1987.  
Directly after his discharge, the Veteran filed a claim for 
service connection for sarcoidosis with arthralgias, malaise, 
Loefgren's syndrome and sarcoid uveitis in March 1988.  The 
June 1988 rating decision granted service connection for 
sarcoidosis (Loefgren's) with adenopathy, hepatomegaly and 
iridocyclitis.  There was no explicit denial of the 
arthralgias.  See Ingram v. Nicholson, 21 Vet. App. 232, 243 
(2007) ("a reasonably raised claim remains pending until 
there is...an explicit adjudication of a subsequent 'claim' 
for the same disability"); see also Juarez v. Peake, 21 Vet. 
App. 537 (2008); Hanson v. Brown, 9 Vet. App. 29, 31-32 
(1996) (once claim is filed it remains open and pending until 
final action is taken or it is withdrawn); 38 C.F.R. § 
3.160(c) (2008) (defining "pending claim" as application that 
"has not been finally adjudicated"). 

As the RO did not formally adjudicate the claim for 
arthralgias, the initial question is whether the appellant 
has a pending claim for service connection since March 1988 
under 38 C.F.R. § 3.160, or whether the claim for arthralgias 
was deemed denied and the decision became final in the 
absence of the filing of a notice of disagreement.  see 
Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007) (a 
reasonably raised claim remains pending until there is either 
recognition of the substance of the claim in a decision by 
the RO from which the claimant could deduce that the claim 
was adjudicated); Deshotel v. Nicholson, 457 F.3d 1258 (Fed. 
Cir. 2006) (Where the claimant files more than one claim with 
the RO at the same time, and the RO's decision acts 
(favorably or unfavorably) on one of the claims, but fails to 
specifically address the other claim, the second claim is 
deemed denied, and the appeal period begins to run.).

A claim for benefits, whether formal or informal, remains 
pending until it is finally adjudicated. 38 C.F.R. § 3.160(c) 
(2008); see Richardson v. Nicholson, 20 Vet.App. 64, 72 n. 8 
(2006).  A claim will also be considered to be pending if VA 
has failed to notify the claimant of the denial of his claim 
or of his right to appeal an adverse decision. Cook v. 
Principi, 318 F.3d 1334, 1340 (Fed.Cir.2002) (en banc).  If a 
claim is left pending, it can be addressed when a subsequent 
claim for the same disability is adjudicated by VA, in which 
case the effective date for any award of benefits will be the 
effective date applicable to the original claim. See Myers v. 
Principi, 16 Vet.App. 228, 236 (2002).

In determining whether there is a pending claim, the Court 
has also recognized the existence of an implicit denial rule.  
The "implicit denial" rule provides that, in certain 
circumstances, a claim for benefits will be deemed to have 
been denied, and thus finally adjudicated, even if VA did not 
expressly address that claim in its decision. See Deshotel v. 
Nicholson, 457 F.3d 1258 (Fed.Cir.2006).  When a RO decision 
"discusses a claim in terms sufficient to put the claimant on 
notice that it was being considered and rejected, then it 
constitutes a denial of that claim even if the formal 
adjudicative language does not 'specifically' deny that 
claim."  Ingram, 21 Vet. App., at 255.  The key question in 
the implicit denial inquiry is whether it would be clear to a 
reasonable person that VA's action that expressly refers to 
one claim is intended to dispose of others as well. Adams v. 
Shinseki, 568 F.3d 956, 962-963 (Fed. Cir. 2009).

In the present case, the Veteran's March 1988 claim was for 
service connection for sarcoid with arthralgias, malaise, 
Loefgren's syndrome and a sarcoid uveitis.  The Veteran was 
provided a VA examination in May 1988 to assess the presence 
and etiology of the claimed conditions.  In the June 1988 
rating decision, the RO specifically indicated the service 
records noted the Veteran was discharged for sarcoidosis with 
multiple symptoms.  The RO further reported the Veteran 
described symptoms including bilateral hilar adenopathy, 
arthralgias, skin lesions, and eye problems.  The RO 
continued to explain that the VA examination found the joints 
had no swelling and a full rage of motion.  The RO ultimately 
granted sarcoidosis (Loefgren's syndrome) with evidence of 
adenopathy and hepatomegaly and intermittent iridocyclitis.  

The RO in this case specifically alluded to the claimed 
arthralgia and indicated there was no evidence of joint 
involvement at the time of the rating decision.  Adams v. 
Shinseki, 568 F.3d 956, 962-963 (Fed. Cir. 2009); Deshotel v. 
Nicholson, 457 F.3d 1258 (Fed.Cir.2006)(both finding an 
implied denial when the rating decision alluded to other 
evidence that specifically discussed the claimed condition).  
Thus, as the RO considered all noted complaints, including 
the arthralgia, and specifically discussed the lack of joint 
involvement on the May 1988 examination, it follows that the 
RO considered whether to grant the claim for arthralgias in 
connection with the sarcoidosis.  In other words, the Board 
finds that the Veteran in this case, was provided sufficient 
notice that the claim for arthralgia was considered and 
rejected in June 1988.  Therefore, the claim for arthralgias 
is deemed denied.  The Veteran did not appeal the June 1988 
decision and the decision became final.  38 C.F.R. § 20.1103.  

As the June 1988 decision is final, in the absence of an 
assertion of clear and unmistakable error, this decision is 
no longer the appropriate point from which to determine the 
effective date of an award. See Rudd v. Nicholson, 20 Vet. 
App. 296 (2006)(finding that only a request for revision 
based on CUE could result in the assignment of an effective 
date earlier than the date of a final decision as free-
standing claims for earlier effective dates vitiate the rule 
of finality).  Accordingly, an effective date of the date of 
discharge is not warranted.

As discussed above, the effective date for a claim to reopen 
is the date of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400.  After the June 1988 
denial of service connection, the RO did not receive a formal 
claim to reopen the claim for service connection for 
arthralgias until January 14, 1999.  The evidence of record 
does not demonstrate any prior formal claim to reopen between 
the June 1988 rating decision and the January 14, 1999 claim.

The Veteran is correct in indicating that the nexus between 
the polyarthralgia and the service-connected sarcoidosis 
appeared long before the date of receipt of his claim.  In 
fact, an October 6, 1988, VA record noted sarcoid and 
arthropathy.  

The Board considered whether the May 19, 1988, record 
constituted the first nexus as posited by the Veteran.  This 
May 19, 1988, VA record documented cervical and inguinal 
adenopathy and recommended evaluation by rheumatology.  
Significantly, adenopathy is defined as enlargement of the 
lymph nodes.  See Dorland's Illustrated Medical Dictionary 30 
(30th ed. 2003).  In other words, the record does not 
document a diagnosis of arthritis or arthralgia.  To the 
extent the record suggests referral to rheumatology, this 
referral alone would not reflect competent evidence of a 
nexus to the service-connected sarcoidosis.  Furthermore, the 
May 27, 1988, VA consultation concluded with a diagnosis of 
questionable rheumatoid arthritis and did not specifically 
link the condition to the history of sarcoidosis.  
Accordingly, an effective date of May 19, 1988 or May 27, 
1988 is not warranted. 

As there are other records, such as the October 6, 1988 VA 
record, which provided the necessary link to the service-
connected sarcoidosis, the Board carefully considered whether 
these records could result in an earlier effective date.  
Even examining the October 6, 1988, VA record as the date 
entitlement arose, an earlier effective date is not warranted 
as the effective date is the date of the receipt of the claim 
or the date entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400.

Furthermore, to the extent that the Veteran was treated for 
arthralgia prior to the effective date assigned, the Board 
notes that the date of a treatment record does not properly 
govern the effective date of the award of service connection 
and compensation.  See 38 C.F.R. § 3.157; Lalonde v. West, 12 
Vet. App. 377 (1999).  While 38 C.F.R. § 3.157 allows for 
treatment records to serve as informal claims, this exception 
only applies when a claim for service connection has already 
been established or a formal claim for compensation was 
disallowed for the reason that the service-connected 
disability was not compensable in degree. 38 C.F.R. § 3.157 
(b).  

In this case, the Veteran has been provided an effective date 
of January 19, 1999.  It is unclear why the RO assigned this 
date, although the July 2003 rating decision indicated this 
was the date of the claim on appeal.  A review of the record 
reflects that the date of receipt of claim was actually 
January 14, 1999.  Accordingly, an earlier effective date of 
January 14, 1999, is granted.

As discussed above, however, the evidence does not support an 
effective date prior to January 14, 1999.  See 38 C.F.R. § 
3.400(b)(2)(i).  Specifically, the date of receipt of claim 
(January 14, 1999) is later than the date entitlement arose.  
There simply is no legal authority for the Board to assign an 
earlier effective date under these circumstances.  While the 
Board sympathizes with the Veteran's position, the Board is 
bound by the law and is without authority to grant benefits 
on an equitable basis. See 38 U.S.C.A. §§ 503, 7104; Harvey 
v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed 
that "no equities, no matter how compelling, can create a 
right to payment out of the United States Treasury which has 
not been provided for by Congress." Smith (Edward F.) v. 
Derwinski, 2 Vet. App. 429, 433 (1992).  Accordingly, the 
claim for an effective date prior to January 14, 1999 is 
denied. See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

Service connection for sinusitis, as secondary to the 
service-connected sarcoidosis, is granted.

An effective date of January 14, 1999, for the grant of 
service connection and compensation for polyarthralgia of 
multiple joints is granted.

An effective date prior to January 14, 1999, for the grant of 
service connection and compensation for polyarthralgia of 
multiple joints is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


